NOTICE OF ALLOWANCE
Status of Claims
Claims 8, 22, 31, and 32 are currently amended by Examiner’s Amendment.
Claims 1, 6, 13-19, 23, 26-28, and 30 are canceled.
Claims 2-5, 7-12, 20-22, 24-25, 29, and 31-32 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kristen Reif on 04/28/2021.

In the Claims
1. (Cancelled)

6. (Cancelled)

8. (Currently Amended) A method comprising:
aggregating, by a system including a hardware processor, catalogs that describe respective services for fulfillment by respective applications, to form an aggregate catalog;
receiving, by the system, a request relating to a first service of the services based on content presented from the aggregate catalog;

updating the aggregate catalog; and
in response to the updating of the aggregate catalog, synchronizing the update of the aggregate catalog with a first catalog of the catalogs by updating the first catalog to reflect the update of the aggregate catalog;
wherein the aggregate catalog comprises metadata including a constraint that identifies the at least one application to be invoked for the first service; and
wherein the calling of the at least one application is based on the constraint included in the metadata of the aggregate catalog.

13.-19. (Cancelled)

22. (Currently Amended) A system comprising:
	a processor; and
	a non-transitory storage medium storing instructions executable on the processor to:
aggregate catalogs that describe respective services for fulfillment by respective applications, to form an aggregate catalog;
synchronize content of the catalogs and the aggregate catalog in response to an update of any of the catalogs and the aggregate catalog, wherein the synchronizing of the content of the catalogs and the aggregate catalog comprises:

		receive a request relating to a first service of the services based on content presented from the aggregate catalog; and
		in response to the request, perform an orchestrated execution of an end-to-end process to fulfill the request relating to the first service, the orchestrated execution of the end-to-end process comprising calling at least one application of the applications, the called at least one application to perform the first service,
wherein the aggregate catalog comprises metadata including a constraint that identifies the at least one application to be invoked for the first service, and
wherein the calling of the at least one application is based on the constraint included in the metadata of the aggregate catalog.	

23. (Cancelled)

26.-28. (Cancelled)

30. (Cancelled)

31. (Currently Amended) An article comprising at least one non-transitory machine-readable storage medium storing instructions that upon execution cause a system to:
aggregate catalogs that describe respective cloud services for fulfillment by respective applications, to form an aggregate catalog;

		in response to updating the aggregate catalog, synchronizing the update of the aggregate catalog with a first catalog of the catalogs by updating the first catalog to reflect the update of the aggregate catalog;
	receive a request relating to a first cloud service of the cloud services based on content presented from the aggregate catalog; and
in response to the request, perform an orchestrated execution of an end-to-end process to fulfill the request relating to the first cloud service, the orchestrated execution of the end-to-end process comprising calling at least one application of the applications, the called at least one application to perform the first cloud service,
wherein the aggregate catalog comprises metadata including a constraint that identifies the at least one application to be invoked for the first cloud service, and
wherein the calling of the at least one application is based on the constraint included in the metadata of the aggregate catalog.

32. (Currently Amended) The article of claim 31, wherein the synchronizing of the update of the aggregate catalog with the first catalog is performed using an application programming interface (API), the instructions upon execution causing the system to further:
	synchronize, using the API, a new service or a modified service of a second catalog of the catalogs with the aggregate catalog.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Linevsky (US 2012/0078731) disclosing creating an aggregate catalog and updating catalogs. See at least paragraph [0009]-[0011], [0092], [0122], [0133]. Another piece of pertinent prior art is Gidadhubli et al. (US 2002/0184101) disclosing performing an orchestrated end to end process on aggregate catalogs. See at least paragraph [0008], [0053], [0096], [0099]. Another piece of pertinent prior art is Purcell et al. (US 2011/0238458) disclosing cloud services. See at least paragraph [0015], [0030].  Another piece of pertinent prior art is Ren (US 2011/0258083) disclosing determining people with certain permission to view services of aggregate catalog. See at least paragraph [0115], [0135]. Another piece of pertinent art is NPL: “A review and evaluation of platforms and tools for building e-catalogs” (N. P. Georgantis, D. A. Koutsomitropoulos, P. A. Zafiris and T. S. Papatheodorou, A Review and Evaluation of Platforms and Tools for Building E-Catalogs, Jan 10, 2002, Proceedings of the 35th Annual Hawaii International Conference on System Sciences, pp. 2440-2449.) disclosing a third party managed model that aggregates a catalog with content from many suppliers and allows for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684